                     IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION



EDGAR L. COMMODORE, JR.                                                           PETITIONER

V.                                                                         NO: 2:10CV022-M-V

STATE OF MISSISSIPPI                                                            RESPONDENT



                ORDER ADOPTING REPORT AND RECOMMENDATION

      On consideration of the file and record of this action, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated June 11, 2019, was on that date duly

served upon the parties; that more than fourteen days have elapsed since service of said Report and

Recommendation; and that no objection thereto has been filed or served by any party. The Court

finds that the Magistrate Judge's Report and Recommendation should be approved and adopted as

the opinion of the Court. It is, therefore

      ORDERED:

       1. That the Report and Recommendation [17] of the United States Magistrate Judge

           dated June 11, 2019, is hereby approved and adopted as the opinion of the Court.

       2. SO ORDERED, this the 3rd day of September, 2019.



                                             /s/ MICHAEL P. MILLS
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI
